Exhibit 10.2


CONSULTING AGREEMENT


THIS AGREEMENT, dated as of March 17, 2016, between Type A Partners Inc. (the
"Consultant"), 1301 47th Ave NE St Petersburg, FL 33703, and Excelsis
Investments Inc & Stealth Technologies/Mobile Dynamic Marketing Inc. ("The
Company").


R E C I T A L S


WHEREAS, the Company desires to have the Consultant provide to the Company
consulting services designed to assist the Company in growing its business
regarding financial, governmental managerial and marketing matters and to
develop potential strategic relationships and alliances and the Consultant
wishes to render such services., all as provided below.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained in this Agreement, and of other consideration (the receipt and
sufficiency of which are acknowledged by each party), the parties agree as
follows:


ARTICLE 1


CONSULTING SERVICES


1.1              Consulting Services



(a) For the 24-month period commencing on the date of this Agreement (the
"Effective Date")., the Consultant shall provide the Company with such regular
and customary advice regarding financial, management, political and regulatory
matters and potential strategic relationships and alliances as is reasonably
requested by the Company, provided that the Consultant shall not be required to
undertake duties not reasonably within the scope of the advisory services
contemplated by this Agreement.  It is understood and acknowledged by the
Parties that the value of the Consultant's advice is not readily quantifiable,
and that the Consultant shall be obligated to render advice upon the request of
the Company, in good faith. but shall not be obligated to spend any specific
amount of time in so doing.  The Consultant's duties may include, but will not
necessarily be limited to, providing recommendations concerning the following
matters:



(a)                Assisting and advising the Company in Capital Markets:


(i)                  Review filing materials and contribute where required;


(ii)                Structure and valuation analysis;


(iii)               Shareholder development strategies;


(iv)              Market maker introductions;




March 17, 2016
Initial
BPM
Page 1

2052431.1

--------------------------------------------------------------------------------





(v) Capital raise, introductions to investment bankers and funds;




(vi) Investor Relations including marketing materials and conferences;




(vii) Services may include assisting and advising the Company with Due Diligence
and Document preparation requirements;




(viii) Capital and Shareholder structure;




(ix) And any other related materials to ensure regulatory compliancy as may be
required from time to time.





1.2              Information


In connection with Consultant's activities on the Company's behalf, the Company
will provide Consultant and will furnish Consultant with all necessary
information and data concerning the Company which the Company reasonably
believes appropriate to the performance of Consultant's services contemplated by
this Agreement (all such information so furnished being the "Information") and
will provide Consultant with reasonable access to the Company's officers,
directors, employees, independent accountants and legal counsel.  The Company
recognizes and confirms that Consultant (i) will use and rely primarily on the
Information and on information available from generally recognized public
sources in performing the services contemplated by the Agreement, without having
independently verified same, (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information and (iii)
will not make an independent appraisal of any of the Company's assets.  The
Information to be furnished by the Company, when delivered will be to the best
of the Company's knowledge, true and correct in all material respects and will
not contain any material misstatements of fact or omit to state any material
fact necessary to make the statements contained therein not misleading.  The
Company will promptly notify Consultant if it learns of any material inaccuracy
or misstatement in, or material omission from any information thereto delivered
to Agent.  Consultant agrees to keep the Information confidential and only to
release the Information with the consent of the Company.  Upon termination of
this Agreement for whatever reason, Consultant will return the Information
(without keeping any copies thereof) forthwith on demand by the company.


1.3               Compensation




In consideration for the services to be rendered by the Consultant to the
Company pursuant to this Agreement, the Consultant shall be entitled to a total
of 7.5% of the outstanding shares of unregistered common shares of the newly
named public entity currently trading as EXSL, post reverse split to be issued
in the following manner:



a. 2.5 percent upon execution of this Agreement;

b. 2.5 percent upon the effective of the registration statement to be filed by
the Company to issue the shares;

c. 2.5 percent ninety days after the effectiveness of the registration
statement.



The Company shall register all of the shares issued or being issued pursuant to
(a) and (b) above in a registration statement to be filed be the Company within
15 days after the execution
March 17, 2016
Initial
BPM
Page 2

2052431.1

--------------------------------------------------------------------------------




of this Agreement.  The number of shares of Common Stock shall be adjusted for
stock splits, recapitalizations, change of control and fundamental transactions,
but shall not contain any anti-dilution or price protection.






1.4               Termination



a. This Agreement can be terminated by either party on thirty (30) days written
notice without cause















 








































March 17, 2016
Initial
BPM
Page 3

2052431.1

--------------------------------------------------------------------------------




ARTICLE 2


REPRESENTATIONS


2.1               Company Representations




The Company has all requisite corporate power and authority to enter into this
Agreement and the transactions contemplated hereby.  This Agreement has been
duly and validly authorized by all necessary corporate action on the part of the
Company and has been duly executed and delivered by the Company and constitutes
a legal, valid and binding agreement of the Company, enforceable in accordance
with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws).








2.2              Consultant Representations



a. Consultant has all requisite power and authority to enter into this Agreement
and the transactions contemplated hereby.  This Agreement has been duly executed
and delivered by Consultant and constitutes a legal, valid and binding agreement
of Consultant, enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws).




b. The Consultant acknowledges and represents that it is experienced in
evaluating and investing in speculative, high risk and start-up companies and
companies similar to the Company.  The Consultant acknowledges and represents
that it has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of financial transactions.







ARTICLE 3


INDEMNIFICATION


3.1              Indemnification


The Company agrees to indemnify and hold harmless Consultant, to the fullest
extent permitted by law, from and against any and all losses, claims, damages,
liabilities, obligations, penalties, judgments, awards, costs, expenses and
disbursements (and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any such action, suit, proceeding or investigation (whether or not in connection
with litigation in which Consultant is a party) directly or indirectly, caused
by, relating to, based upon, arising out of or in connection with Consultant's
acting for the Company, including, without limitation, any act or omission by
Consultant in connection with its acceptance of or the
March 17, 2016
Initial
BPM
Page 4

2052431.1

--------------------------------------------------------------------------------




performance or nonperformance of its obligations under the Agreement or
otherwise arising from this Agreement; provided, however, that such indemnity
agreement shall not apply to any portion of any such loss, claim, damage,
liability, obligation, penalty, judgment, award, cost, expense or disbursement
to the extent it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily from the
negligence, gross negligence or willful misconduct of Consultant, in which case
Consultant shall indemnify the Company to the same extent as set forth herein
with respect to the Company's indemnification obligations to the Consultant.


These Indemnification provisions shall be in addition to any liability which a
party may otherwise have to the other party or the persons indemnified below in
this sentence and shall extend to the following: the parties and their
respective affiliated entities, directors, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
law).  All references to a party in these indemnification provisions shall be
understood to include any and all of the foregoing.


If any action, suit, proceeding or investigation is commenced, as to which a
party proposes to demand indemnification, it shall notify the other party with
reasonable promptness; provided, however, at the indemnifying party shall be
relieved from its obligations hereunder to the extent a failure by the
indemnified party to notify the indemnifying party with reasonable promptness
results in a significant increase in the indemnifying party's obligations
hereunder.  The indemnified party shall have the right to retain counsel of its
own choice to represent it, which counsel shall be reasonably acceptable to the
indemnifying party, and the indemnifying party shall pay the reasonable fees,
expenses and disbursements of such counsel; and such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with the
indemnifying party and any counsel designated by the indemnifying party.  The
indemnifying party shall be liable for any settlement of any claim against the
indemnified party made with the indemnifying party's written consent, which
consent shall not be unreasonably withheld.  The indemnifying party shall not,
without prior written consent of the indemnified party, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent includes, as a condition
or term thereof, the giving by the claimant to the indemnified party of an
unconditional and irrevocable release from all liability in respect of such
claim.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and Consultant, on the other hand, shall
contribute to the losses, claims, damages, obligations, penalties, judgments,
award, liabilities, costs, expenses and disbursements to which the indemnified
persons may be subject in accordance with the relative benefits received by the
Company, on the one hand, and Consultant, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements and the relevant equitable considerations shall also be
considered.  No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation.  Notwithstanding the foregoing, Consultant shall
not be obligated to contribute any amount hereunder that exceeds the amount of
fees previously received by Consultant pursuant to the Agreement nor shall the
Company be obligated to contribute any amount hereunder that exceeds the amount
of the net proceeds received by Company from transactions consummated with the
advise or other services of the Consultant as contemplated by this Agreement. 
Neither termination nor completion of the engagement of Consultant referred to
the above shall affect these indemnification provisions which shall continue to
remain operative and in full force and effect.


March 17, 2016
Initial
BPM
Page 5

2052431.1

--------------------------------------------------------------------------------










ARTICLE 4


GENERAL


4.1              Interpretation and Enforcement



(a) The benefits of this Agreement shall inure to the parties hereto, their
respective successors and assigns and to the indemnified parties hereunder and
their respective successors and assigns and representatives, and the obligations
and liabilities assumed in this Agreement by the parties hereto shall be binding
upon their respective successors and assigns.




(b) Each of the Company and Consultant (and, to the extent permitted by law, on
behalf of their respective equity holders and creditors) hereby knowingly,
voluntarily and irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon, arising out of or in connection with this
Agreement and the transactions contemplated hereby.  Each of the Company and
Consultant hereby certify that no representative or agent of the other party has
represented expressly or otherwise that such party would not seek to enforce the
provisions of this waiver.  Further, each of the Company and Consultant
acknowledges that each party has been induced to enter this Agreement by, inter
alia, the provisions of this Section.




(c) If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall he unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.




(d) This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.  No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth in writing signed by a duly authorized
representative of each party.




(e) This Agreement does not create, and shall not be construed as creating,
rights enforceable by any person or entity not a party hereto, except those
entitled thereto by virtue of the indemnification provisions hereof.  The
Company acknowledges and agrees that with respect to the services to be rendered
by Consultant, Consultant is not and shall not be construed as a fiduciary of
the Company and shall have no duties or liabilities to the equity holders or
creditors of the Company or any other person by

March 17, 2016
Initial
BPM
Page 6

2052431.1

--------------------------------------------------------------------------------




virtue of this Agreement and the retention of Consultant hereunder, all of which
are hereby expressly waived.  The Company also agrees that Consultant shall not
have any liability (including without limitation, liability for losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements resulting from any act or omission of Consultant, whether
direct or indirect, in contract, tort or otherwise) to the Company or to any
person (including, without limitation, equity holders and creditors of the
Company) claiming through the Company for or in connection with the engagement
of Consultant, this Agreement and the transactions contemplated hereby, except
for liabilities which arise as a result of the gross negligence or willful
misconduct of Consultant.  The Company acknowledges that Consultant was induced
to enter into this Agreement by, inter alia, the provisions of this Section.


4.2 Applicable Law


The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
applicable to agreements made and to be fully performed therein (excluding such
states conflicts of laws rules).


4.3 Counterparts


This Agreement may be executed in any number of counterparts.  Each executed
counterpart shall be deemed to be an original.  All executed counterparts taken
together shall constitute one Agreement.


IN WITNESS WHEREAS, the parties have duly executed this Agreement as of the date
first written above.




















































March 17, 2016
Initial
BPM
Page 7

2052431.1

--------------------------------------------------------------------------------




Stephanie Lee, Type A Partners Inc.












By:
STEPHANIE LEE
   
Name:
Stephanie Lee
   
Title:
President













Brian McFadden, Excelsis Investments Inc & Stealth Technologies/Mobile Dynamic
Marketing Inc.










By:
BRIAN McFADDEN
   
Name:
Brian McFadden
   
Title:
CEO/President

















































March 17, 2016
Initial
BPM
Page 8



2052431.1